Citation Nr: 1137641	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 hearing conducted via video conference.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Board observes the evidence of record indicates the Veteran has been diagnosed with depression.  See, e.g., August 2009 VA examination report.  The Court has held that VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  As such, in light of the Court's holding in Clemons, the Board has amended the issues on appeal as reflected above.  However, for reasons discussed in further detail below, the issue of service connection for an acquired psychiatric disorder other than PTSD has not yet been fully developed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the INTRODUCTION above, the Veteran initially filed a claim for service connection for PTSD.  In addition, the Board observes the record indicates the Veteran has also been diagnosed with psychiatric disorders other than PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted that the Board should consider alternative current conditions within the scope of the filed claim.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable in the instant case.  As indicated under Clemons, these other diagnoses should be considered as part of the underlying claim.  To date, however, the RO has not adjudicated the Veteran's claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See generally 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

With respect to the Veteran's claim for PTSD, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2010).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2010). Otherwise, credible supporting evidence is required to corroborate the Veteran's stressor(s).  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  A review of the claims file reflects that the Veteran contends multiple combat-related stressors, including exposure to enemy mortar and rocket fire, direct small arms fire and observing wounded and dead American and Vietnamese soldiers and civilians.  Further, the Veteran reported that he was fearful for his life and believes he would die in service.  The Board observes none of the Veteran's stressors have been verified.

Recently, the regulations regarding service connection for PTSD were amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The record indicates the Veteran served in the Republic of Vietnam during active service.  It would appear consistent with the circumstances of the Veteran's service that he likely experienced fear of hostile military activity.  Absent clear and convincing evidence to the contrary, the Veteran's lay evidence alone is therefore sufficient to establish a stressor of threat due to fear of hostile military activity while serving in Vietnam.  See id.

Furthermore, the Veteran noted that a soldier by the name of S.A.A. was killed on May 6, 1968.  See February 20, 2011, statement at 4.  The Board notes the Veteran has recently submitted a date and specific name of the soldier who was killed in this incident.  However, the RO has not yet attempted to verify this particular stressor.  

In the instant case, since there is no diagnosis of PTSD by a VA or VA-contracted psychiatrist or psychologist based on fear of hostile military activity, a remand is also required to obtain an opinion as to whether this stressor is sufficient to support a diagnosis of PTSD.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009). Furthermore, on remand, the AOJ should attempt to verify May 1968 incident in which S.A.A. was killed.  If any of the Veteran's claimed stressors are verified, the examining psychiatrist or psychologist should also consider a diagnosis based on such stressor(s).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection with respect to the Veteran's claim for an acquired psychiatric disorder other than PTSD.

2. Request from the Joint Services Records Research Center (JSRRC) verification as to whether the Veteran's unit participated in combat activities and/or experienced incoming mortar or rocker fire during his period of assignment.  The JSRRC should also be requested to verify whether S.A.A. was killed in a hostile attack in May 1968 as indicated by the Veteran.  Efforts to obtained these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current psychiatric diagnosis, specifically commenting on PTSD and a depressive disorder.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After providing a current diagnosis, the examiner should address the following:

a. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service. 

b. If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should then address the following:

i. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently suffers PTSD based on any of the stressors as verified by the AOJ?  The examiner is instructed to consider only the stressor(s), if any, identified as having been verified by the record.

ii. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently suffers PTSD due to his fear of hostile military or terrorist activity during his service in the Republic of Vietnam?  The stressor of threat due to hostile military activity, while in Vietnam, is accepted as verified for purposes of this examination.

iii. A detailed rationale should be provided for all opinions.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


